            Case 1:20-cv-11375-NMG Document 1 Filed 07/22/20 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


ROBERT MILLER

       Plaintiff,
                                                           Civil Action No.
v.

LIBERTY LIFE ASSURANCE COMPANY
OF BOSTON N/K/A LINCOLN LIFE
ASSURANCE COMPANY OF BOSTON,

       Defendant.


            COMPLAINT TO RECOVER ERISA WELFARE-PLAN BENEFITS

       This is an ERISA claim to recover long-term-disability-benefits against a welfare-benefit

plan administered by and insured by Liberty Life Assurance Company of Boston n/k/a Lincoln

Life Assurance Company of Boston and to recover attorney’s fees and costs allowed under the

ERISA statute. This suit is an example of abuses where “the insurance industry found it could

largely immunize itself from suit due to the Employee Retirement Income Security Act

(“ERISA”).” United States v. Aegerion Pharmaceuticals, Inc., 280 F. Supp. 3d 217, 226 (D.

Mass. 2017).

                                           PARTIES

       1.      Mr. Miller, Robert Miller, (“Mr. Miller”), is a resident of Marion County, Florida.

       2.      Defendant Liberty Life Assurance Company of Boston n/k/a Lincoln Life

Assurance Company of Boston (“Lincoln Life”) is authorized to engage in the business of

insurance under the laws of the Commonwealth of Massachusetts as a licensed foreign insurer

and is doing business in the Commonwealth of Massachusetts. Lincoln Life Assurance Company

is the successor to Liberty Life Assurance Company of Boston which had insured and




                                                1
            Case 1:20-cv-11375-NMG Document 1 Filed 07/22/20 Page 2 of 9



administered the Charter Communications, Inc. Long-Term Disability Plan (“LTD Plan”). The

LTD Plan is an ERISA governed welfare-benefit plan.


                                JURISDICTION AND VENUE


       3.      This Court’s jurisdiction is invoked pursuant to 28 U.S.C. § 1337 and 29 U.S.C. §

1132(e) (ERISA § 502(e)). Mr. Miller’s claims “relate to” “employee welfare benefits plan[s]”

as defined by ERISA, 29 U.S.C. § 1001 et seq. and the subject Benefit Plan constitutes “plan[s]

under ERISA.”

       4.      The ERISA statute, at 29 U.S.C. § 1133, as well as the Secretary of Labor

regulations, at 29 C.F.R. § 2560.503-1 provide a mechanism for administrative or internal appeal

of benefits denials. In this case, those avenues of appeal have been exhausted and this matter is

now properly before this court for judicial review.

       5.      Venue is proper within the District of Massachusetts under 29 U.S.C. §

1132(e)(2) because Lincoln Liberty is located here, and the insurance policy funding the LTD

Plan states the insurance policy was “signed at Liberty’s Home office, 175 Berkeley Street,

Boston, Massachusetts, 02117.”

                            FACTS COMMON TO ALL COUNTS



       6.       Charter Communications, Inc. (“Charter”) employed Mr. Miller.

       7.      As part of his compensation for providing services to Charter, Mr. Miller

participated in the LTD Plan.

       8.       Benefits under the LTD Plan are insured by Lincoln Life under Group Long

Term Disability Policy No. GD/DF3-840-444809-01.




                                                 2
            Case 1:20-cv-11375-NMG Document 1 Filed 07/22/20 Page 3 of 9



       9.      Mr. Miller is a participant or beneficiary in the LTD Plan as defined by ERISA,

29 U.S.C. § 1002(7).

       10.     On December 15, 2017 Mr. Miller ceased working because of occupational

impairment caused by stage four kidney-disease and neuropathy.

       11.     Mr. Miller has been and continues to be disabled as defined by the provisions of

the LTD Plan and insurance policy.

       12.     “Disabled” is defined by the Plan as:

               i.       During the Elimination Period and the next 24 months of Disability the
                        Covered Person, as a result of Injury or Sickness, is unable to perform the
                        Material and Substantial Duties of his Own Occupation; and

               ii.      Thereafter, the Covered Person is unable to perform, with reasonable
                        continuity, the Material and Substantial Duties of Any Occupation

       13.     “Any Occupation” is defined by the LTD Plan as “any occupation that the

Covered Person is or becomes reasonably fitted by training, education, experience, age, physical

and mental capacity.”

       14.     Mr. Miller is unable to work in his own occupation as a Community Sales

Specialist or in “Any Occupation” as defined by the LTD Plan.

       15.     Mr. Miller has been under the continuous care of medical doctors and other

healthcare professionals.

       16.     Mr. Miller applied for LTD benefits under the LTD Plan.

       17.     On August 27, 2018 Lincoln Liberty denied his application for LTD benefits

under the LTD Plan.

       18.     On May 13, 2019, Mr. Miller made a written request for “a copy of any claims

manuals, procedures, policies or any other internal guidelines regardless of whether they were




                                                  3
          Case 1:20-cv-11375-NMG Document 1 Filed 07/22/20 Page 4 of 9



used in this case,” as required to be disclosed by Lincoln Life under the Secretary of Labor

ERISA claims regulations.

       19.     Lincoln Life never delivered to Mr. Miller a copy of “any claims manuals,

procedures, policies or any other internal guidelines.”

       20.     Mr. Miller timely appealed Lincoln Liberty’s adverse-benefit determination.

       21.     Three of Mr. Miller’s treating physicians, including two with expertise in

nephrology, Drs. Jeffrey Glaze and Gerald Norris, determined that he is totally disabled and

unable to work in any occupation.

       22.     On February 13, 2019 Lincoln Life rendered a final adverse-benefit determination

denying benefits again.

       23.     Lincoln Life relied solely on file-reviewing physicians to deny Mr. Miller’s claim

rather than conducting an in-person medical examination.

       24.     One of Lincoln Life’s Case Managers testified in March 2018 that Lincoln Life

always relies on the opinion of the file-reviewing physician over the opinion of the claimant’s

treating physicians. (Exhibit A – Excerpts from the Deposition of Amanda Pipenbacher, 92:16-

93.18, Addington v. Lincoln Life Assurance Co. of Boston, et al., No. 2:17-cv-00444 (W.D. Pa.),

3/29/2018).

       25.     Lincoln Life acted consistently with its usual practice in relying automatically and

solely on its own hired doctor instead of properly evaluating the evidence.

       26.     Lincoln Life’s automatic reliance on its own hired physician is both evidence of

arbitrary and capricious decision-making and evidence showing bias toward denying the claim.




                                                 4
          Case 1:20-cv-11375-NMG Document 1 Filed 07/22/20 Page 5 of 9



        27.    The Social Security Administration (“SSA”) approved Mr. Miller’s claim under

its disability insurance (“SSDI”) program and began paying him $2,305.00 per month on July 1,

2018.

        28.    Lincoln Life was aware of Plaintiff’s approval for SSDI benefits.

        29.    The SSA definition of disability is more restrictive than both the “Own

Occupation” and “Any Occupation” definitions of disability found in the Lincoln Life policy.

        30.    Lincoln Life dismissed the SSA decision with boilerplate language in its February

13, 2019, stating:

        [T]hat while we fully considered the Social Security Administration’s ruling, the
        decision by the Social Security Administration does not determine entitlement to
        benefit under the terms and conditions of the Charter Communications, Inc.’s
        Group Disability Income Policy. Moreover, Liberty Life has obtained and
        considered medical and vocational assessments that were not considered by the
        Social Security Administration in its determination process.

        31.    Lincoln Life does not address in that letter the fact that definition of disability in

its LTD policy is less restrictive than the definition of disability used by the SSA.

        32.    Lincoln Life’s failure to consider Mr. Miller’s SSA Award and using boilerplate

language in addressing SSA’s decision is consistent with recent testimony by one of Liberty

Life’s employees, who admitted that Case Managers at Lincoln Life do not consider SSA

disability determinations in their review of an LTD claim, are not aware of the SSA’s definition

of disability, and the only impact the SSA decision has on a claim is to give the Case Manager

the ability to reduce the amount of LTD benefits paid. (Exhibit A – Excerpts from the Deposition

of Amanda Pipenbacher, Exhibit A – Excerpts from the Deposition of Amanda Pipenbacher,

Addington v. Lincoln Life Assurance Co. of Boston, et al., No. 2:17-cv-00444 (W.D. Pa.),

3/29/2018).




                                                  5
           Case 1:20-cv-11375-NMG Document 1 Filed 07/22/20 Page 6 of 9



        33.     Lincoln Life misrepresented its consideration of Plaintiff’s SSA award when it

included boilerplate language in its review that inaccurately portrayed the consideration it gave

the award.

        34.     Lincoln Life’s failure to consider Mr. Miller’s SSA Award and using boilerplate

language in addressing SSA’s decision was both evidence of arbitrary and capricious decision-

making and evidence showing its bias toward denying the claim.

        35.     Lincoln Life owed Mr. Miller duties as a fiduciary of the ERISA Plan, including

the duty of loyalty.

        36.     Lincoln Life was under a perpetual conflict of interest because the benefits would

have been paid out of its own funds.

        37.     Lincoln Life allowed its concern over its own funds to influence its decision-

making.

        38.     Lincoln Life breached its fiduciary duties to Mr. Miller, including the duty of

loyalty.

        39.     Lincoln Life failed to include evidence in the pre-suit claim file that it insulates its

employees form the pernicious effects of financial conflict.

                            FIRST CAUSE OF ACTION
                  FOR PLAN BENEFITS UNDER 29 U.S.C. § 1132(a)(1)(B)


        40.     Mr. Miller realleges the preceding paragraphs and incorporates the same by

reference as if fully set forth herein again.

        41.     The decision to deny benefits by Lincoln Life was wrongful and not in

compliance with laws and the terms of the LTD Plan.




                                                   6
          Case 1:20-cv-11375-NMG Document 1 Filed 07/22/20 Page 7 of 9



        42.     Lincoln Life materially violated the Secretary of Labor’s claim regulations, for

reasons including failing to provide copies of “any claims manuals, procedures, policies or any

other internal guidelines.” 29 C.F.R. §§ 2560.503-1(h)(2)(iii) and (m)(8)(iv).

        43.     Internal guidelines are relevant to a consideration of whether the claims procedure

was applied consistently by Lincoln Life compared with Liberty’s adjudication of Mr. Miller’s

claim. Glista v. Unum Life Ins. Co. of Am., 378 F.3d 113, 124 (1st Cir. 2004).

        44.     Lincoln Life’s decision must be reviewed de novo by this Court.

        45.     Lincoln Life bears the burden to prove that the default de novo standard of review

does not apply.

        46.     Because of Lincoln Life’s refusal and failure to pay to Mr. Miller disability

benefits provided to him and to those participants who are totally disabled, Mr. Miller is entitled

to relief against Lincoln Life to recover benefits due to him under the terms of the LTD Plan, to

enforce his rights to benefits under the LTD Plan, and to clarify his rights to future benefits

under the LTD Plan under 29 U.S.C. § 1132 (a)(1)(B).




                                 SECOND CAUSE OF ACTION

                        AWARD OF ATTORNEY’S FEES AND COSTS
        47.     Mr. Miller realleges the preceding paragraphs and incorporates the same by

reference as if fully set forth herein again.

        48.     Lincoln Life unlawfully denied benefits and has caused Mr. Miller to incur

attorney’s fees and cost and will cause her to incur additional fees and costs. Mr. Miller may

recover under 29 U.S.C. § 1132 (g), costs, including reasonable attorneys’ fees and interest at no




                                                 7
            Case 1:20-cv-11375-NMG Document 1 Filed 07/22/20 Page 8 of 9



less than the Massachusetts statutory rate of 12% simple interest per annum on all back due

benefits.



                                         REQUEST FOR RELIEF


WHEREFORE, Plaintiff Robert Miller demands relief and judgment against the defendant:

A. For a sum of money to be determined by this Court, plus pre-judgment interest (at no less

than the Massachusetts statutory rate), post-judgment interest, costs, and reasonable attorney’s

fees allowed by statute or otherwise.

B.   Injunctive relief declaring the rights and duties of the plaintiff and defendant regarding past

benefits owed to the plaintiff, and future benefits to be paid to the plaintiff.

C. For an order precluding defendant from using offsets in the LTD Plan because of its

unclean hands.

D. In the alternative, remanding the benefit denial to defendant to be decided again with an

order requiring “full and fair review” under ERISA, 29 U.S.C. §1133(2).

E. For such other legal or equitable relief as this Court deems just and proper.




                                                   8
Case 1:20-cv-11375-NMG Document 1 Filed 07/22/20 Page 9 of 9




                                 Respectfully submitted

                                 ROBERT MILLER




                           BY:   /s/ Jonathan Feigenbaum
                                 Jonathan Feigenbaum (BBO #546686)
                                 Jonathan M. Feigenbaum, Esquire
                                 184 High Street, Suite 503
                                 Boston, MA 02110
                                 jonathan@erisaattorneys.com
                                 T: (617) 357-9700
                                 F: (617) 227-2843


                                 R. Chandler Wilson (TN #034491)
                                 Eric Buchanan & Associates, PLLC
                                 414 McCallie Avenue
                                 Chattanooga, TN 37402
                                 T: (423) 634-2506
                                 cwilson@buchanandisability.com
                                 Pro Hac Vice Motion to Follow




                             9
